Allowable Subject Matter
Claims 1-4 and 6-10 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record discloses an operation control device, method, and computer0readable non-transitory storage medium comprising: line of sight detector, hand state detector, driving state determiner, operation restrictor to allow operations in a stopped vehicle state or the direction of the detected line of sight is facing predetermined region on a side in front of the driver and the detected hand state is the first state of driving the vehicle when the vehicle is traveling, the operation restrictor restricts the reception of the operation in a case where the vehicle is in the traveling state and the direction of the detected line of sight is not facing the predetermined region or the detected hand state is the second state that the driving operation is not being performed, and further comprising: a traveling stability detector and disturbance detector.
However, none of the cited prior art or any other discloses or inherently implies the above device, method, and medium further comprising detecting a fourth state in which detection of one or both of the direction of the line of sight and the hand state is disabled by an occupant other than the driver on the basis of the image, and wherein the operation restrictor is configured to continue a state in which the reception of the operation is not restricted in a case where the disturbance detector detects the fourth state, and the traveling stability detector detects that the traveling state of the vehicle is stable in the state in which the reception of the operation is not restricted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622